Exhibit 10.3
AMENDMENT NO. 3 TO LIMITED LIABILITY COMPANY AGREEMENT OF
CONA SERVICES LLC
This AMENDMENT NO. 3 TO LIMITED LIABILITY COMPANY AGREEMENT OF CONA SERVICES LLC
(this “Amendment”), is entered into this 5th day of August, 2020 by each Person
listed on the signature page hereto (individually, a “Party” and collectively,
the “Parties”), and made effective as of January 1, 2019.
BACKGROUND
The Parties are parties to that certain Limited Liability Company Agreement of
CONA Services LLC (the “Company”), dated as of January 27, 2016, to Amendment
No. 1 to the LLC Agreement, effective as of April 2, 2016 (“Amendment No. 1”),
and to Amendment No. 2 to the LLC Agreement, effective as of February 22, 2017
(“Amendment No. 2”) (as amended, the “LLC Agreement”).
The Parties wish to amend the LLC Agreement by amending and restating
Article VIII of the LLC Agreement as contemplated in Section 8.7 of the
LLC Agreement in order to give effect to Section 6223(a) of the Internal Revenue
Code of 1986, as amended.
Except as specifically provided herein, all capitalized terms used but not
defined in this Amendment have the meanings given to such terms in the
LLC Agreement.
In consideration of the premises and the mutual covenants contained in this
Amendment, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the LLC Agreement is amended as
follows:
1.    Section 1.1 of the LLC Agreement is hereby amended by inserting the
following paragraph immediately after the defined term “Adjusted Capital Account
Deficit”:
“Adjustment Year” has the meaning set forth in Section 8.7(e).
2.    Section 1.1 of the LLC Agreement is hereby amended by inserting the
following paragraph immediately after the defined term “At-Large Voting
Members”:
“Authorized Member” has the meaning set forth in Section 8.7(b).
3.    Section 1.1 of the LLC Agreement is hereby amended by inserting the
following paragraph immediately after the defined term “Gross Asset Value”:
“Imputed Tax Underpayment” has the meaning set forth in Section 8.7(e)(i).
4.    Section 1.1 of the LLC Agreement is hereby amended by inserting the
following two (2) paragraphs immediately after the defined term “Initial Capital
Contribution Commitment”:
“IRS” means the United States Internal Revenue Service or any successor agency.
“IRS Adjustment” has the meaning set forth in Section 8.7(e).



--------------------------------------------------------------------------------



5.    The definition of “Partnership Representative” in Section 1.1 of the LLC
Agreement is hereby deleted and replaced in its entirety by the following:
“Partnership Representative” has the meaning set forth in Section 8.7(a).
6.    Section 1.1 of the LLC Agreement is hereby amended by inserting the
following paragraph immediately after the defined term “Remaining Directors”:
“Reviewed Year” has the meaning set forth in Section 8.7(e).
7.    Article VIII of the LLC Agreement is hereby deleted and replaced in its
entirety by the following:
ARTICLE VIII
TAX MATTERS


8.1    Preparation of Tax Returns. The Partnership Representative shall arrange
(at the Company’s expense) for the preparation and timely filing of all income
tax returns required to be filed by the Company. Each Member and the Company
will upon request supply to the Partnership Representative all pertinent
information in its possession relating to the operations of the Company
necessary to enable the Company’s income tax returns to be prepared and filed.
In connection with the filing of the Company’s United States federal income Tax
Return, the Company shall provide to each Member a Schedule K-1.
8.2    Tax Elections. The Partnership Representative shall determine whether to
make or revoke any available election pursuant to the Code; provided, however,
that upon the request of any Member(s) holding a Percentage Interest of at least
thirty percent (30%), the Company shall file an election under Section 754 of
the Code; and provided further, that the Company shall not elect to be treated
as a corporation for any federal, state or local tax purpose without the prior
unanimous written consent of the Members; and provided further that the Company
will use the “traditional method” (as set forth in Regulations
Section 1.704-3(b)) for purposes of eliminating any book-tax differences with
respect to any property contributed to the Company by a Member. Each Member will
upon request supply any information necessary to give proper effect to such
election.
8.3    Tax Matters Partner. The provisions of this Section 8.3 shall apply for
taxable years ending on or before December 31, 2017, to the extent that the
Board of Directors does not elect for the provisions of Section 8.7 to apply to
such tax years. The Board of Directors may designate a Member as the “Tax
Matters Partner” of the Company for purposes of Section 6231(a)(7) of the Code
(as in effect prior to 2018), subject to the consent of such Member. The Board
of Directors may from time to time (i) require that the Tax Matters Partner
submit to the Board of Directors for prior approval such actions as may be
designated by the Board of Directors, and (ii) replace the Tax Matters Partner
with a different Member, subject to the consent of such Member.
8.4    Tax Allocations. All matters concerning allocations for United States
federal, state and local and non-United States income tax purposes, including
accounting
2

--------------------------------------------------------------------------------



procedures, not expressly provided for by the terms of this Agreement shall be
determined in good faith by the Board of Directors.
8.5    Fiscal Year; Taxable Year. Each of the Fiscal Year and the taxable year
of the Company shall end on December 31 of each calendar year, unless the Board
of Directors shall determine otherwise in compliance with applicable laws;
provided that the taxable year of the Company shall end on a different date if
necessary to comply with Section 706 of the Code.
8.6    Tax Matters Member and Partnership Representative Indemnity. The Company
shall indemnify, defend and hold harmless the Tax Matters Member, the
Partnership Representative, any Authorized Member and each of their Affiliates
for any and all losses, damages, liabilities, claims, expenses (including
reasonable attorneys’ fees), judgments, fines and amounts paid in settlement
that are brought against or actually and reasonably incurred by them that arise
out of or relate to the performance by them of their services pursuant to this
Agreement, except that none of the Tax Matters Member, the Partnership
Representative, any Authorized Member or any of their Affiliates shall be
entitled to be indemnified under this Section 8.6 in respect of any loss,
damage, liability, claim, expense, judgment, fine or settlement amount incurred
by such Person as a result of its fraud, gross negligence or willful misconduct
or intentional and material breach of this Agreement.
8.7    Partnership Representative. The provisions of this Section 8.7 shall
apply for taxable years beginning after December 31, 2017 (or any earlier year,
if the Board of Directors so elects).
(a)    The Board of Directors shall designate a partnership representative (in
such capacity, the “Partnership Representative”) to act under Section 6223 of
the Code and in any similar capacity under state, local and/or non-United States
law, as applicable. The Board of Directors has initially designated the Chief
Financial Officer of the Company to serve as the Partnership Representative. The
Partnership Representative may be removed and replaced by the Board of Directors
at any time in its sole discretion.
(b)    The Partnership Representative, in consultation with the Company’s
finance and audit committee and/or such other committee designated by the Board
of Directors, shall be authorized and required to represent the Company (at the
Company’s expense) in connection with all examinations of the Company’s affairs
by tax authorities, including resulting administrative and judicial proceedings,
and to expend Company funds for professional services and other expenses
reasonably incurred in connection therewith. The Partnership Representative may
authorize a Member (in such capacity, an “Authorized Member”) to assist the
Partnership Representative in representing the Company (at the Company’s
expense) in connection with any such tax examination. Each Member agrees to
cooperate with the Company and to do or refrain from doing any or all things
reasonably requested by the Company with respect to the conduct of such
proceedings. The Partnership Representative shall be authorized to make any
available election, to the extent
3

--------------------------------------------------------------------------------



eligible, under Code Sections 6221 through 6241 and take any action he/she deems
necessary or appropriate to comply with the requirements of the Code and the
conduct of the Company under Code Sections 6221 through 6241, but in each case
only with the approval of the Board of Directors.
(c)    The Partnership Representative shall keep all Members reasonably advised
on a current basis of any contacts by or discussions with the tax authorities,
and the Members shall have the right to observe and participate through
representatives of their own choosing (at their sole expense) in any tax
proceedings, to the extent permitted by the related tax authority.
(d)    Except as expressly provided otherwise in Article VII, the Members shall
have no claim against the Company, the Board of Directors, the Partnership
Representative or any Authorized Member for any form of damages or liability as
a result of actions taken or remedies pursued by or on behalf of the Company in
order to comply with Sections 6221 through 6241 of the Code or similar
provisions of state, local and/or non-United States Law.
(e)    In the case of any adjustment by the IRS in the amount of any item of
income, gain, loss, deduction, or credit of the Company or any Member’s
distributive share thereof (“IRS Adjustment”), the Partnership Representative
shall respond to such IRS Adjustment in accordance with this Agreement, as
approved by the Board of Directors. “Adjustment Year” means (1) in the case of
an adjustment pursuant to the decision of a court, the Company’s taxable year in
which the decision becomes final; (2) in the case of an administrative
adjustment request, the Company’s taxable year in which the administrative
adjustment is made; or (3) in any other case, the Company’s taxable year in
which the notice of final partnership adjustment is mailed. “Reviewed Year”
means the Company’s taxable year to which the item being adjusted related.
(i)    Payment by the Company. In accordance with Section 6225 of the Code, the
Company shall pay an imputed underpayment as calculated under Section 6225(b) of
the Code with respect to the IRS Adjustment, including interest and penalties
(“Imputed Tax Underpayment”), in the Adjustment Year. The Partnership
Representative shall use commercially reasonable efforts to pursue available
procedures to reduce any Imputed Tax Underpayment on account of any Member’s tax
status and each Member shall promptly comply with any reasonable request made by
the Partnership Representative to accommodate such procedures.
(ii)    Issue Adjusted Schedules K-1. Alternatively, with the approval of the
Board, the Partnership Representative may elect under Section 6226 of the Code
to cause the Company to issue to each Member an adjusted Internal Revenue
Service Schedules “K-1” (or such other form as applicable) reflecting such
Member’s share of any IRS Adjustment.
4

--------------------------------------------------------------------------------



(f)    At the direction of the Board of Directors or the Partnership
Representative, each Member agrees to take into account its allocable share of
the Company’s income (or losses), including any adjustments to tax attributes,
resulting from an IRS Adjustment and to pay any tax due as required under
Section 6225(c)(2) of the Code, even if an Imputed Tax Underpayment liability of
the Company or IRS Adjustment occurs after the Member’s withdrawal from the
Company, either by (i) amending its U.S. federal income tax return(s) for the
Reviewed Year and for any other affected tax years to include such adjustments
or (ii) providing such information for the alternative procedure as required by
Section 6225(c)(2)(B) of the Code.
(g)    Each Member does hereby agree to indemnify and hold harmless the Company,
the Board of Directors, the Partnership Representative, the Member serving as
Tax Matter Partner, and any Authorized Member from and against any liability
with respect to the Member’s proportionate share of any Imputed Tax Underpayment
or other IRS Adjustment resulting in liability imposed upon the Company under
the Code, regardless of whether such Member is a Member in the Company in an
Adjustment Year, with such proportionate share as reasonably determined by the
Board of Directors, including its reasonable discretion to consider each
Member’s interest in the Company in the Reviewed Year and a Member’s timely
provision of information necessary to reduce the amount of Imputed Tax
Underpayment set forth in Section 6225(c) of the Code. This obligation to
indemnify and hold harmless shall survive a Member’s ceasing to be a Member of
the Company and/or the termination, dissolution, liquidation and winding up of
the Company.
8.    No Other Modifications. Except as expressly set forth in this Amendment,
the LLC Agreement shall remain in full force and effect with no further
modifications.
9.    Entire Agreement. This Amendment embodies the complete agreement and
understanding among the Parties with respect to the subject matter hereof, and
supersedes and preempts any prior understandings, agreements or representations
by or among the Parties, written or oral, that may have related to the subject
matter hereof in any way.
10.    Counterparts. This Amendment may be executed simultaneously in two (2) or
more separate counterparts, any one (1) of which need not contain the signatures
of more than one party, but each of which shall be an original and all of which
together shall constitute one and the same agreement binding on all the parties
hereto.
11.    Applicable Law. This Amendment shall be governed by, and construed in
accordance with, the laws of the State of Delaware, without giving effect to any
choice of law or conflict of law rules or provisions (whether of the State of
Delaware or any other jurisdiction) that would cause the application of the laws
of any jurisdiction other than the State of Delaware. Any dispute relating
hereto shall be heard in the state or federal courts of Delaware, and the
parties agree to jurisdiction and venue therein.
[signature pages follow]
5


--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the undersigned have executed or caused to be executed this
Amendment No. 3 to the Limited Liability Company Agreement of CONA Services LLC
as of the date first written above.

THE COCA-COLA COMPANYBy:
/s/ Barry Simpson
Name:Barry SimpsonTitle:Senior Vice President andChief Information and
Integrated Services OfficerCOCA-COLA BOTTLING COMPANY UNITED, INC.By:
/s/ E. Eric Steadman
Name:E. Eric SteadmanTitle:Vice President, Controller andChief Information
OfficerCOCA-COLA CONSOLIDATED, INC.By:
/s/ Jeff Turney
Name:Jeff TurneyTitle:Senior Vice President, Strategy & Business
TransformationSWIRE PACIFIC HOLDINGS INC. D/B/A SWIRE COCA-COLA USABy:
/s/ James Sloan
Name:James SloanTitle:Chief Financial Officer andCorporate Secretary

[Signature Page to Amendment No. 3 to Limited Liability Company Agreement]

--------------------------------------------------------------------------------




COCA-COLA BEVERAGES FLORIDA, LLCBy:
/s/ Deborah Pond
Name:Deborah PondTitle:Senior Vice President and General CounselGREAT LAKES
COCA-COLA DISTRIBUTION, L.L.C.By:
/s/ Jeff Laschen
Name:Jeff LaschenTitle:Chief Executive OfficerREYES COCA-COLA BOTTLING,
L.L.C.By:
/s/ Bill O’Brien
Name:Bill O’BrienTitle:Chief Executive OfficerCOCA-COLA CANADA BOTTLING
LIMITEDBy:
/s/ Gennady Ferenbok
Name:Gennady FerenbokTitle:SecretaryHEARTLAND COCA-COLA BOTTLING CO.By:
/s/ Shaun R. Byrd
Name:Shaun R. ByrdTitle:Chief Financial Officer

[Signature Page to Amendment No. 3 to Limited Liability Company Agreement]

--------------------------------------------------------------------------------




COCA-COLA SOUTHWEST BEVERAGES LLCBy:
/s/ Jean Claude Tissot
Name:Jean Claude TissotTitle:PresidentCOCA-COLA BOTTLING COMPANY OF NORTHERN NEW
ENGLAND, INC.By:
/s/ Paul Herring
Name:Paul HerringTitle:Senior Director, CONA & Business ProcessesABARTA
COCA-COLA BEVERAGES, LLCBy:/s/ William F. HoltzName:William F. HoltzTitle:Chief
Financial Officer & TreasurerLIBERTY COCA-COLA BEVERAGES LLCBy:/s/ Sheri B.
PrestonName:Sheri B. PrestonTitle:Chief Financial Officer



[Signature Page to Amendment No. 3 to Limited Liability Company Agreement]